Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 21 August 2020, has been entered and the Remarks therein, filed 23 November 2020, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §102(a1)/(a2) as being anticipated by Mellqvist et al., and 35 U.S.C. §103 over Mellqvist et al. in view of Chatterton et al., necessitated by Applicants’ amendment received 23 November 2020, specifically, amended claims 1, 7 and 11, and new claims 21-26. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-26 are pending.
	Claims 1-26 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
	The objections to Claims 10 and 11, in the Non-Final Office Action mailed 21 August 2020, are withdrawn in view of Applicants' amendment received 23 November 2020, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 5, 6, 7-14 and 23-26 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 6, 7-14 and 23-26 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claims 5, 15, 17 and 19 recite: “…, wherein the method produces a whey protein hydrolysate that has excellent flavor, with less odor.”
Claim 7 recites: “A method for reducing odor and/or enhancing flavor of a whey protein hydrolysate,…”
Claims 6, 16, 18 and 20 recite: “…, wherein the method produces a whey protein hydrolysate in which time-dependent discoloration is suppressed.”
Claim 11 recites: “A method for suppressing time-dependent discoloration of a whey protein hydrolysate,…”

However, the claims recite relative terms, i.e., ‘excellent’ flavor, ‘less’ odor, ‘reducing odor’, ‘enhancing flavor’, and ‘time-dependent discoloration’, which render the claims indefinite, because these terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the terms ‘excellent’ flavor, ‘less’ odor, ‘reducing’ odor, ‘enhancing’ flavor’, and ‘suppressing time-dependent discoloration’ 
The specification recites: “The expression ‘excellent flavor’ means that the undesirable bitterness and rough taste, as well as unpleasant odor, characteristic to whey protein hydrolysates are reduced to a small degree, compared to those of whey protein hydrolysates prepared by using a whey protein-containing starting material having a lipid content of more than 4 mass % (originally-filed spec., pg. 9, cont. para. [0020]). However, this ‘definition’ contains the relative phrase ‘reduced to a small degree’, which does not provide a standard for ascertaining a requisite degree that encompasses the concept of ‘small degree’.
Likewise, the specification recites: “The expression ‘less odor’ means that odor, in particular, odor characteristic to whey protein hydrolysates, is less intense than the odor of whey protein hydrolysates prepared by using a whey protein-containing starting material having a lipid content of more than 4 mass %,…” (pg. 8, para. [0020] thru pg. 9, cont. para. [0020]). However, this ‘definition’ contains the relative phrase ‘less intense’, which does not provide a standard for ascertaining a requisite degree that encompasses the concept of ‘less intense’.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-20 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Chatterton et al., in the Non-Final Office Action mailed 21 August 2020, is withdrawn in view of Applicants' amendment received 23 November 2020, in which claims 1, 7 and 11 were amended, and new claims 21-26 were added.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 15-21 and 23 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Mellqvist et al. (U.S. Patent No.: 4,847,096; Date of Patent: Jul. 11, 1989).
Regarding claims 1, 2, 3, 4, 5, 7, 9, 10, 15, 16, 17, 18, 19 and 20, Mellqvist et al. discloses a process for treating whey proteins to facilitate the separation of fat therefrom. The process is characterized in that the whey proteins are subjected to hydrolysis by means of a proteolytic enzyme or mixture of proteolytic enzymes (column 2, lines 5-9 [Claims 1, 2, 5, 7, 15, 16, 17, 18, 19 and 20] [A method for producing a whey protein hydrolysate/A method for reducing odor and/or enhancing flavor of a whey protein hydrolysate, the method comprising subjecting a whey protein-containing 
Whey is a residual product obtained in the manufacture of cheese which, due to its high content of water, has little economical value. A typical composition of whey, with little variations, minimally includes: protein-0.6%; lactose-4.6%; and water-94.0%. These figures include a fat content of about 0.1 to 0.2%, depending on what type of cheese preparation the whey is derived from (column 1, lines 12-24 [Claims 1, 2, 5, 7, 15, 16, 17, 18, 19 and 20] [whey protein-containing starting material having a lipid content of 0.2 mass%]).
	Regarding claims 21 and 23, the conditions during the hydrolysis of the process, such as the type of enzyme used, are not critical to the invention as long as the degree of hydrolysis can be achieved. Suitable proteolytic enzymes used in the process minimally  include an enzyme mixture prepared from Aspergillus oryzae (column 2, lines 48-65).

It is noted that, the properties of the whey protein hydrolysate product, described by ‘wherein’ clauses (i.e., excellent flavor, less odor and suppressed time-dependent discoloration [Claims 5, 6, 15, 16, 17, 18, 19 and 20]) are considered to be inherent properties of the whey protein hydrolysate product produced by the methods cited in claims 1 and 7, said methods shown by Mellqvist et al. (MPEP 2111.04). It is well known that the court has recognized that "inherency may supply a missing claim limitation in an obviousness analysis" where, as here, the limitation is the "natural result" PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1194--1195 (Fed. Cir. 2014).
It is noted that the preamble of claim 7 (i.e., for reducing odor and/or enhancing flavor of a whey protein hydrolysate) describes the recited purpose of the method. However, in the instant case, the preamble does not result in a structural or manipulative difference between the claimed invention and the prior art. Deletion of the preamble phrase does not affect the steps of the claimed invention (MPEP 2111.02 (II)).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-21, 23 and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Mellqvist et al. (U.S. Patent No.: 4,847,096; Date of Patent: Jul. 11, 1989) in view of Chatterton et al. (International Patent Application Publication No. WO 97/01966).
[Chatterton et al. cited in the Non-Final Office Action mailed 21 August 2020.]

Mellqvist et al. addresses the limitations of claims 1-7, 9, 10, 15-21 and 23 in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.
In addition, the limitations of claim 25 are the same as those cited in claims 21 and 23, which are shown by Mellqvist et al. above. Therefore, Mellqvist et al. also addresses the limitations of claim 25 within the context of this 103 rejection.
In addition, claims 13 and 14 are the same as those cited in claims 3, 4, 9 and 10, which are shown by Mellqvist et al. above. Therefore, Mellqvist et al. also addresses the limitations of claims 13 and 14 within the context of this 103 rejection.
It is noted that the preamble of claim 11 (i.e., for suppressing time-dependent discoloration of a whey protein hydrolysate) describes the recited purpose of the method. However, in the instant case, the preamble does not result in a structural or 

Mellqvist et al. does not show: 1) the whey protein-containing starting material has a lactose content of less than 1 mass% [Claims 6, 8 and 11]; and 2) the lactose content of the whey protein-containing starting material is 0.5 mass% or less [Claim 12].

Chatterton et al. addresses the limitations of claims 6, 8, 11 and 12.
Chatterton et al. shows a method for producing a peptide mixture, wherein the peptide mixture is produced by a method in which a protein is treated in an aqueous solution under hydrolyzing conditions (pg. 9, lines 31-33 thru pg. 10, lines 1-5 [nexus to Mellqvist et al.] [A method for producing a whey protein hydrolysate via a hydrolysis treatment]). Preference is normally given to enzymatic hydrolysis. Useful enzymes minimally include pepsin and pancreatin (pg. 12, lines 3-11 [nexus to Mellqvist et al.] [hydrolysis treatment is an enzymatic treatment using a protease]).
Regarding claims 6, 8, 11 and 12, preferably, the starting material is a whey protein product having a content of fat which is typically about 0.5%, and a content of lactose that is typically 0.5% (pg. 15, lines 1-7 [Claim 11] [lactose content of less than 1 mass%]).

It is noted that, for the purpose of examination, the limitations of claims 6, 8, 11 and 12 (i.e., a lactose content of less than 1 mass% and a lactose content of 0.5 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for producing a whey protein hydrolysate via enzymatic hydrolysis by using a whey protein-containing starting material having a specific amount of lipid content, as shown by Mellqvist et al., by using a whey protein-containing starting material having a lactose content of less than 1 mass% or of 0.5 mass% or less [Claims 6, 8, 11 and 12], as shown by Chatterton et al., with a reasonable expectation of success, because Chatterton et al. shows that a whey protein-containing starting material containing fat and lactose can be used to produce a whey protein hydrolysate, which is the whey protein-containing starting material, shown by Mellqvist et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Chatterton et al. teaches that by using a special starting material containing a low content of fat, lactose and mineral content, a sufficiently pure (protein) product (i.e., as much as 90% protein) is more easily obtained, since fat, lactose and minerals are undesirable for the applications described, and the germ content is very low (pg. 15, lines 1-10). That is, the intent of the method is to produce a whey protein hydrolysate product; i.e., a product containing protein only. Therefore, it would be obvious to one of ordinary skill in the art, and one would be motivated, to use a whey protein-containing starting material with as low a content of fat and lactose as possible, 
In addition, it is noted that Mellqvist et al. teaches that the product obtained from the described process has an improved taste (column 3, lines 12-16). Therefore, one of ordinary skill in the art would be motivated to incorporate a whey protein-containing starting material into the claimed method(s) which contains a low lipid content.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
 
Claims 22, 24 and 26 are rejected under 35 U.S.C. §103 as being unpatentable over Mellqvist et al. in view of Chatterton et al., as applied to claims 1-21, 23 and 25 above, and further in view of deCastro et al. ((2014) Biocat. Agric. Biotechnolog. 3: 58-65), and Liaw et al. ((2010) J. Food Sci. 75(6): C559-C569).

Mellqvist et al. in view of Chatterton et al., as applied to claims 1-21, 23 and 25 above, do not show: 1) the protease is an acidic protease from the genus Aspergillus [Claims 22, 24 and 26].

deCastro et al. addresses the limitations of claims 22, 24 and 26.
deCastro et al. teaches that the enzymatic hydrolysis of whey is intended to generate a whey protein comprised of bioactive peptides with antioxidant properties. A study was conducted to evaluate the effects of using a protease from Aspergillus oryzae in the enzymatic hydrolysis of bovine whey protein (pg. 58, Abstract [nexus to Mellqvist Aspergillus oryzae protease]).
Regarding claims 22, 24 and 26, deCastro et al. shows the advantages of an acid protease from Aspergillus oryzae over commercial preparations for the production of whey protein hydrolysates (pg. 58, Title). The protease preparation obtained from A. oryzae used in this study was superior to the commercial proteases Flavourzyme® and Alcalase® for obtaining whey protein hydrolysates with increased antioxidant activity (pg. 64, column 2, para. 1).

Liaw et al. teaches the importance of incorporating antioxidants into whey protein concentrate, in view of the teachings of deCastro et al.
Liaw et al. teaches that lipid oxidation products are the primary contributors to whey ingredient off-flavors. Flavor plays a critical and limiting role in the widespread use of dried whey ingredients, and methods to control or minimize (off) flavor formation during processing is industrially relevant. Results from the study described here suggest that the addition of an antioxidant to liquid whey may be beneficial to minimize off flavor of spray-dried whey protein (pg. C559, Abstract & Practical Application).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for producing a whey protein hydrolysate via enzymatic hydrolysis by using a whey protein-containing starting material having a specific amount of lipid content, as shown by Aspergillus [Claims 22, 24 and 26], as shown by deCastro et al., with a reasonable expectation of success, because deCastro et al. shows the isolation of an acid protease from Aspergillus oryzae for use in preparing a whey protein hydrolysate, which is the source of the protease used in the enzymatic hydrolysis treatment of whey, in the method shown by Mellqvist et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because deCastro et al. shows that the use of the acidic protease purified by the specific described method has improved antioxidant properties compared to other commercially available proteases (pg. 59, column 1, para. 3).  In turn, Liaw et al. provides motivation for increasing the antioxidant properties in a whey protein hydrolysate processing method, by teaching that lipid oxidation products are the primary contributors to whey ingredient off-flavors. Therefore, antioxidant and/or antioxidant properties would prevent flavor deterioration.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651